Order filed September 3, 2020




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00329-CV
                                   ____________

                     MICHELLE KAPLOWITZ, Appellant

                                         V.

     LONE STAR TAN GP, LLC; LST AUSTIN I, LTD; AND ASHLEY
                     ALVILLAR, Appellees


                    On Appeal from the 26th District Court
                         Williamson County, Texas
                     Trial Court Cause No. 18-0550-C26

                                    ORDER

      Appellant’s brief was due August 14, 2020. No brief or motion to extend time
has been filed. Unless appellant files a brief with this court on or before September
14, 2020, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).

                                  PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.